Citation Nr: 1228323	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  06-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction and coronary artery disease, status post myocardial infarction and stent placement.  

4.  Entitlement to service connection for bilateral foot ulcerations, to include as secondary to diabetes mellitus with erectile dysfunction.  

5.  Entitlement to service connection for bilateral hearing loss, to include as secondary to hypertension.  

6.  Entitlement to service connection for tinnitus, to include as secondary to hypertension.  

7.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2002 and March 2005 RO rating decisions.  

In May 2010, the Veteran testified at a Travel Board hearing at the RO.  

In July 2010, the issues identified as on appeal were the subject of a Board Remand.  They are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran's claims file apparently was returned to the Board prior to the completion of the actions requested in the Board's July 2010 Remand.  As such, the case must be returned to the AMC for the completion of the requested development as set out below.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for upper and lower extremity problems; hypertension; right and left foot ulcerations; bilateral hearing loss; and for tinnitus since August 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since November 2011 should be obtained.  

2.  Schedule the Veteran for a VA examination to assess the severity of his diabetes.  In particular, the examiner should state whether the Veteran's diabetes necessitates a restricted diet and regulation of activities or includes episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to diabetic care providers.  Complications of diabetes should be identified.  


3.  Then all the evidence of record should be reviewed, and the claims readjudicated, specifically addressing whether any peripheral neuropathy of the upper or lower extremities was caused or aggravated by diabetes; whether hypertension was caused or aggravated by diabetes or coronary artery disease; whether any foot ulcer was caused or aggravated by service connected disability; and whether hearing loss and/or tinnitus was caused by service or was caused or aggravated by service connected disability (including any medications to treat service connected disability).  If any benefit sought remains denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the February 2006 statement of the case and the October 2006 supplemental statement of the case.  After providing an opportunity to respond, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


